

115 HR 1632 IH: Protecting Foods and Beverages from Government Attack Act of 2017
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1632IN THE HOUSE OF REPRESENTATIVESMarch 20, 2017Mr. DesJarlais (for himself, Mr. Barr, Mr. Duncan of Tennessee, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal money for print, radio, television or any other media advertisement,
			 campaign, or form of publicity against the use of a food or beverage that
			 is lawfully marketed under the Federal Food, Drug, and Cosmetic Act.
	
 1.Short titleThis Act may be cited as the Protecting Foods and Beverages from Government Attack Act of 2017.2.Funding restrictionNo part of any appropriation contained in any Act may be used for print, radio, television or any other media advertisement, campaign, or form of publicity against the use of a food or beverage that is lawfully marketed under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
		